The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-1 (3GPP STANDARD; 3GPP TS 23.502, 2 June 2017) in view of 3GPP-2 (3GPP STANDARD; 3GPP TS 23.501, 20 April 2017), and further in view of Wang (US 20190261159).

Regarding claim 1, 3GPP-1 discloses that “An apparatus comprising: a transceiver that communicates with one or more network functions in a mobile communication network (3GPP-1, in at least page 61, Fig. 4.3.6.2-1: Application Function (AF)) that supports multiple network slices, each one associated with one or more network slice identifiers (3GPP-1, in at least page 62, point 2b: ... slicing information (S-NSSAlI)..., and AF-Service-Identifier...); determines one or more network slice identifiers associated with each application identifier in the list of application identifiers based on the corresponding application profile and the

corresponding application provider of the application identifier (3GPP-1, in at least page 62, point 2, 5th and 6th paragraphs: "the NEF may ensure the necessary mapping from the information provided by the AF into information needed by the 5Gc, e.g. mapping from AF-Service-Identifier into a target DNN and slicing information (S-NSSAl)").”
3GPP-1 does not expressly disclose that a processor that: receives a first request from a network function, the first request comprising a list of one or 
3GPP-2 reaches that “a processor that: receives a first request from a network function, the first request comprising a list of one or more application identifiers and for each application identifier a corresponding application profile and a corresponding application provider (3GGP-2, in at least page 49, Sec. 5.3.2.1, lines 2-6: An Application Function may send requests to influence SMF routing decisions for traffic of PDU session. The AF requests may influence (re)UPF selection and allow routing user traffic to a local access to a Data Network (identified by a DNAI) The Application Function issuing such requests is assumed to belong to the PLMN serving the UE. The Application Function may issue requests on behalf of applications not owned by the PLMN serving the UE; and page 50, 6th paragraph: ... Such AF request may contain ... application identifier or traffic filtering information (e.g. 5 Tuple) ... traffic routing requirements. This is provided in form of routing profile ID ...).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement 3GPP-2’s teaching in the method or device of 3GPP-1 so that a proper and efficient network slice can be created based on application identifiers and a corresponding application profile and a corresponding application provider.
3GPP-1 and 3GPP-2 do not expressly teach that creates a network slice section policy ("NSSP") rule for each application identifier in the list of application 
Wang, in the same field of endeavor, teaches that “creates a network slice section policy ("NSSP") rule for each application identifier in the list of application identifiers, the NSSP rule containing the application identifier and the associated one or more network slice identifiers (Wang, in at least entire [0015]: ... The configured NSSP includes a correspondence between an application and a network slice identifier. The target application is an application of the terminal device).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wang's teaching in the method or device of 3GPP-1 and 3GPP-2 so that a proper network slice selection policy can be properly created for each application identifier and its associated network slice identifier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887